Case 4:21-cv-01566-DMR Document18 Filed 03/25/21 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

JASHA RUBEN TULL Case No 4:21-cv-01566-DMR
Plaintiff(s),
CONSENT OR DECLINATION
V. TO MAGISTRATE JUDGE
JURISDICTION
MICHAELA HIGGINS
Defendant(s).

 

 

INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you
are the party) or the party you represent (if you are an attorney in the case) choose(s) to consent
or decline to magistrate judge jurisdiction in this matter. Sign this form below your selection.

Yi CONSENT to Magistrate Judge Jurisdiction

In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

OR

L] DECLINE Magistrate Judge Jurisdiction

In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
magistrate judge conduct all further proceedings in this case and I hereby request that this case be

reassigned to a United States district judge.

DATE: March 25 20 21 NAME: Jeffrey Kosbie

Lob.

f Signature
COUNSEL FOR _. .
(OR “PRO SE”): Michaela Higgins

 
